March 11, 2005


Mr. Gregory S. Coleman
Weil Gotshal & Manges LLP
8911 Capital of Texas Hwy., Suite 4140
Austin, TX 78759


Mr. Gary L. Richardson
Richardson, Stoops, Richardson & Ward
6555 South Lewis, Suite 200
Tulsa, OK 74136
Mr. William W. Ogden
Ogden Gibson White Broocks & Longoria, LLP
711 Louisiana, Suite 2100
Houston, TX 77002

Ms. Beth Anne Harding Miller
Richardson, Stoops, Richardson & Ward
518 East Tyler Street
Athens, TX 75751

RE:   Case Number:  04-0414
      Court of Appeals Number:  02-03-00069-CV
      Trial Court Number:  49,823

Style:      THE HEARST CORPORATION D/B/A THE HOUSTON CHRONICLE PUBLISHING
      COMPANY AND EVAN MOORE
      v.
      JACK SKEEN, JR., DAVID E. DOBBS AND ALICIA CASHELL

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Lavake             |
|   |Ms. Elvera M.      |
|   |Johnson            |
|   |Mr. Thomas J.      |
|   |Williams           |